DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2020.  Claims 1, 6-22, 25, 48 are examined.  Claims 2-5, 23, 24, 26-47, 50-81 are cancelled. Claim 49 is withdrawn. 

Response to Arguments
Applicant’s arguments, see Remarks – Pages 8-10, filed on 11/18/2020, with respect to the rejection(s) of claim(s) 1, 25, 48 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Galand. 

With regards to Double Patent rejection, Applicant filed a Terminal disclaimer (TD). However, the TD is disapproved. Therefore, the Double Patenting rejection is maintained. 

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Galand. 

Although the conflicting claims are not identical, they are not patentably distinct from each other because:
For example: 

Claim 1 of the instant application define a method that implement the steps as the method of the claimed invention (claim 1) defined in Patent No. US 9,847,910 in view of Galand. For example, the steps of the method recited in Claim 1 of the instant application are essentially similar in concept to steps of the method recited in Claim 1 of Patent No. US 9,847,910 in view of Galand.
	Claim 25 of the instant application define an apparatus that implement the steps as the apparatus of the claimed invention (claim 18) defined in Patent No. US 9,847,910 in view of Galand.  For example, the steps of the apparatus recited in Claim 1 of the instant application are essentially similar in concept to steps of the apparatus recited in Claim 18 of Patent No. US 9,847,910 in view of Galand. 

Claim 48 of the instant application define a medium that implement the steps as the medium of the claimed invention (claim 19) defined in Patent No. US 9,847,910 in view of Galand. For example, the steps of the medium recited in Claim 1 of the instant application are Galand. 

Claims 1,25,48 of Instant application
Claims 1, 18, 19 of Patent No. US 9,847,910.  
Claims 1,25,48

A method/apparatus/non transitory of configuring at least one switch, the method comprising: 

receiving at least one routing message, Wherein the at least one routing message comprises at least one network layer reachability information (NLRI) update message.

simulating an interaction of a plurality of virtual network routers according, to contents of the at least one routing message including the at least one NPLRI update message 

updating one or more of a routing table based on the NLRI update message. 

configuring the at least one switch to direct communication to at least one of a plurality of computers according to at least one outcome of the simulated interaction of the plurality of virtual network routers.



Claims 1,18,19:

1. A method/apparatus/non transitory of configuring at least one switch, the method comprising:

 receiving at least one Label Distribution Protocol ("LDP") routing message;

 simulating an interaction of a plurality of virtual network routers according to contents of the at least one LDP routing message; 

updating Multiprotocol Label Switching (MPLS) labels of network packets based on at least one outcome of the simulated interaction of the plurality of virtual network routers; and 

configuring the at least one switch to direct communication to at least one of a plurality of computers according to the at least one outcome of the simulated interaction of the plurality of virtual network routers, 

wherein configuring the at least one switch to direct communication comprises configuring the at least one switch to direct the network packets according to the MPLS labels of the network packets updated according to the at least one outcome of the simulated interaction of the plurality of virtual network routers.


Patent No. US 9,847,910 does not explicitly teach at least one routing message comprises at least one Network Layer Reachability Information ("NLRI") UPDATE message; updating one or more of a routing table based on the NLRI update message
However, Galand teaches 
 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Patent No. US 9,847,910 to include the teachings of Galand. The motivation to do so is to allow the system to detect that the update message is suspicious and to trigger an active probe message in order to undertake a check of the consistency of the path followed by said update message in said communication network (¶0013; ¶0062 – Galand).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 25, 48 is rejected under 35 U.S.C. 103 as being unpatentable over Dimitriu et al. Publication No. US 2014/0195666 A1 (Dimitriu hereinafter in view of Galand et al. Publication No. US 2005/0135369 A1 (Galand hereinafter) 

Regarding claim 1,
Dimitriu teaches a method of configuring at least one switch (¶ 0051), the method comprising
receiving at least one routing message [..] (¶ 0026 - the packet and an identification of the network interface on which the packet arrived into the network are communicated to the decision engine to be processed. The decision engine may simulate how the packet will traverse the virtual network topology including each of a plurality of virtual network devices encountered by the packet. In addition to simulating how a packet is passed from one device to the next through the virtual network);
simulating an interaction of a plurality of virtual network routers according, to contents of the at least one routing message including the at least one [..] message (¶ 0026 -the decision engine may also simulate how each of the virtual devices affects the packet, such as by modifying the packet protocol headers. Based on the simulation results, the system may process the packet applying each of the determined modifications or an aggregation of the modifications so that the packet maybe emitted from a network interface on one of the nodes of the network – ¶ 0089 -allowing the decision engine to simulate the traversal of a virtual topology having multiple virtual routers) ; and
configuring the at least one switch to direct communication to at least one of a plurality of computers according to at least one outcome of the simulated interaction of the plurality of virtual network routers (¶ 0051 - . the pattern and corresponding simulation result are stored as flow rule for use in a flow configurable switch configured to process subsequent packets arriving at the node).
However, Dimitriu does not explicitly teach  
wherein the at least one routing message comprises at least one Network Layer Reachability Information ("NLRI") UPDATE message; updating one or more of a routing table based on the NLRI update message;
Galand teaches 
 at least one routing message comprises at least one Network Layer Reachability Information ("NLRI") UPDATE message; updating one or more of a routing table based on the NLRI update message (Abstract;¶007&¶ 0008; ¶ 0036 - The NLRI attribute of BGP Update message is set with the Internet Protocol (IP) address of the network emerging in AS1. BGP routers must know all routing tables of their peers, and especially they must know which of the BGP border router to reach AS2, namely BGP border router 3, in order to transmit BGP Update message to AS2. Before transmitting the BGP Update message, the BGP border router 3 prepends the AS1 number to the well-known mandatory AS_Path attribute. It has to be noticed that prepending of AS number in the AS_Path is only performed before transmitting BGP Update message from an AS to another one. This update process is then applied to AS2. The BGP border router 4 in AS2 receives the BGP update message from the direct linked BGP border router 3 in AS1 and updates its routing table with the routing information contained in the AS_Path attribute. The BGP border router 4 spreads the BGP Update message all over the BGP routers in AS2, which will update their routing table with information contained in the BGP Update message, especially AS_Path attribute and NLRI attribute ¶ 0054 - the BGP border router, for example border router 7 in AS3 in the FIG. 1, comprises a reception module 30 intended to receive from another direct linked BGP border router, for example border router 6 in AS2, a BGP Update message 10 in order to update its routing table 31 – See ¶ 0062 – 0064).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Dimitriu to include the teachings of Galand. The motivation to do so is to allow the system to detect that the update message is suspicious and to trigger an active probe message in order to undertake a check of the 

Regarding claim 6,
Dimitriu teaches wherein simulating the interaction of the plurality of virtual network routers according to the contents of the at least one routing message (¶ 0026). 
simulating operation of a first one of the plurality of virtual network routers according to the contents of the at least one routing message to determine a next hop of a hypothetical packet from the first one of the plurality of virtual network routers according to the contents of the at least one routing message (¶ 0026 -the decision engine may also simulate how each of the virtual devices affects the packet, such as by modifying the packet protocol headers. Based on the simulation results, the system may process the packet applying each of the determined modifications or an aggregation of the modifications so that the packet maybe emitted from a network interface on one of the nodes of the network – ¶ 0089 -allowing the decision engine to simulate the traversal of a virtual topology having multiple virtual routers) ; and
if the next hop of the hypothetical packet from the first one of the plurality of virtual network routers according to the contents of the at least one routing message is a second one of the plurality of virtual network routers, then simulating operation of the second one of the plurality of virtual network routers according to the contents of the at least one routing message to determine a next hop of the hypothetical packet from the second one of the plurality of virtual network routers according to the contents of the at least one routing message; and if the next hop of the hypothetical packet from the first one of the plurality of virtual network routers according to the contents of the at least one routing message is not one of the plurality of virtual network routers, then configuring the at least one switch to direct packets represented by the hypothetical packet to the next hop of the hypothetical packet from the first one of the plurality of virtual network routers (¶ 0089 - virtual routers may be connected to other virtual routers to construct a virtual network topology that may be illustrated by a virtual network graph. Each virtual router may have a plurality of virtual ports, where each virtual port is either an interior facing (logical) port or an exterior facing (materialized) port. For example, each virtual router may include a virtual routing table, and the interior facing ports 

Regarding claim 25,
Dimitriu teaches an apparatus for configuring at least one switch operable to communicate with a plurality of computers (¶ 0051), the apparatus comprising
at least one communication interface operable to communicate with the at least one switch and receive at least one routing message [..]; (¶ 0026 -the packet and an identification of the network interface on which the packet arrived into the network are communicated to the decision engine to be processed. The decision engine may simulate how the packet will traverse the virtual network topology including each of a plurality of virtual network devices encountered by the packet. In addition to simulating how a packet is passed from one device to the next through the virtual network)
and at least one processor circuit in communication with the at least one communication interface and configured to: simulate interaction of a plurality of virtual network routers according to contents of the at least one routing message including the at least one [..] message; (¶ 0026 -the decision engine may also simulate how each of the virtual devices affects the packet, such as by modifying the packet protocol headers. Based on the simulation results, the system may process the packet applying each of the determined modifications or an aggregation of the modifications so that the packet maybe emitted from a network interface on one of the nodes of the network – ¶ 0089 -allowing the decision engine to simulate the traversal of a virtual topology having multiple virtual routers) ; and
direct the at least one communication interface to configure the at least one switch to direct communication to at least one of the plurality of computers according to at least one outcome of the simulated interaction of the plurality of virtual network routers (¶ 0051 - . the pattern and corresponding simulation result are stored as flow rule for use in a flow configurable switch configured to process subsequent packets arriving at the node);


However, Dimitriu does not explicitly teach  
wherein the at least one routing message comprises at least one Network Layer Reachability Information ("NLRI") UPDATE message; updating one or more of a routing table based on the NLRI update message;
Galand teaches 
 at least one routing message comprises at least one Network Layer Reachability Information ("NLRI") UPDATE message; updating one or more of a routing table based on the NLRI update message (Abstract;¶007&¶ 0008; ¶ 0036 - The NLRI attribute of BGP Update message is set with the Internet Protocol (IP) address of the network emerging in AS1. BGP routers must know all routing tables of their peers, and especially they must know which of the BGP border router to reach AS2, namely BGP border router 3, in order to transmit BGP Update message to AS2. Before transmitting the BGP Update message, the BGP border router 3 prepends the AS1 number to the well-known mandatory AS_Path attribute. It has to be noticed that prepending of AS number in the AS_Path is only performed before transmitting BGP Update message from an AS to another one. This update process is then applied to AS2. The BGP border router 4 in AS2 receives the BGP update message from the direct linked BGP border router 3 in AS1 and updates its routing table with the routing information contained in the AS_Path attribute. The BGP border router 4 spreads the BGP Update message all over the BGP routers in AS2, which will update their routing table with information contained in the BGP Update message, especially AS_Path attribute and NLRI attribute - ¶ 0054 - the BGP border router, for example border router 7 in AS3 in the FIG. 1, comprises a reception module 30 intended to receive from another direct linked BGP border router, for example border router 6 in AS2, a BGP Update message 10 in order to update its routing table 31 – See ¶ 0062 – 0064).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Dimitriu to include the teachings of Galand. The motivation to do so is to allow the system to  detect that the update message is suspicious and to trigger an active probe message in order to undertake a check of the consistency of the path followed by said update message in said communication network. (¶0013; ¶0062 – Galand).



Regarding claim 48,
Dimitriu teaches a non transitory computer-readable medium comprising instructions stored thereon for directing at least one computer to (¶ 0051),
receive at least one routing message [..]  (¶ 0026 -face on which the packet arrived into the network are communicated to the decision engine to be processed. The decision engine may simulate how the packet will traverse the virtual network topology including each of a plurality of virtual network devices encountered by the packet. In addition to simulating how a packet is passed from one device to the next through the virtual network)
simulate an interaction of a plurality of virtual network routers according, to contents of the at least one routing message  including the at one [..]  message (¶ 0026 -the decision engine may also simulate how each of the virtual devices affects the packet, such as by modifying the packet protocol headers. Based on the simulation results, the system may process the packet applying each of the determined modifications or an aggregation of the modifications so that the packet maybe emitted from a network interface on one of the nodes of the network – ¶ 0089 -allowing the decision engine to simulate the traversal of a virtual topology having multiple virtual routers) ; and
configure the at least one switch to direct communication to at least one of a plurality of computers according to at least one outcome of the simulated interaction of the plurality of virtual network routers (¶ 0051 - . the pattern and corresponding simulation result are stored as flow rule for use in a flow configurable switch configured to process subsequent packets arriving at the node);
However, Dimitriu does not explicitly teach  
wherein the at least one routing message comprises at least one Network Layer Reachability Information ("NLRI") UPDATE message; updating one or more of a routing table based on the NLRI update message;
Galand teaches 
 at least one routing message comprises at least one Network Layer Reachability Information ("NLRI") UPDATE message; updating one or more of a routing table based on the NLRI update message (Abstract;¶007&¶ 0008; ¶ 0036 - The NLRI attribute of BGP Update message is set with the Internet Protocol (IP) address of the network emerging in AS1. BGP routers must know all routing tables of their peers, and especially they must know which of the BGP 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Dimitriu to include the teachings of Galand. The motivation to do so is to allow the system to detect that the update message is suspicious and to trigger an active probe message in order to undertake a check of the consistency of the path followed by said update message in said communication network. (¶0013; ¶0062 – Galand).

Claims 7 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dimitriu in view of Galand further in view of Kinoshita et al. Publication No. US 2004/0103209 A1 (Kinoshita hereinafter) 

Regarding claim 7,
Dimitriu teaches wherein configuring the at least one switch to direct communication (¶ 0051). 
However, Dimitriu does not explicitly teach 
configuring the at least one switch to direct network packets according to labels of the network packets

Kinoshita teaches 

configuring the at least one switch to direct network packets according to labels of the network packets (¶ 0010 – a GMPLS controller is composed of a plurality of switch controllers controlling a plurality of switch devices, a port information table, and a resource manager. Each of the switch devices includes at least one port. The port information table describes an association of the ports to the switch controllers. The resource manager is responsive to a label request indicative of a target port selected out of the ports for managing labels, and for issuing a device setup request – ¶ 0051 - When the MPLS switch controller 104 is called for at Step S4, the MPLS switch controller 104 updates the label setup of the MPLS switch 106 in response to the device set-up request receiving from the resource manager 101 at Step S5. The received device set-up request includes the input port number, the incoming label, the output port number, and the outgoing label, and the label setup of the MPLS switch 106 is updated so that, when receiving an MPLS packet with the incoming label through the input port).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Dimitriu to include the teachings of Kinoshita. The motivation to do so to utilize MPLS labelling in order to prioritize time-sensitive traffic and offers multiple Classes of Service, by applying separate settings to different types of traffic. 

Regarding claim 8,
Dimitriu teaches wherein configuring the at least one switch to direct communication (¶ 0051). 
However, Dimitriu does not explicitly teach 

wherein configuring the at least one switch to direct network packets according to the labels of the network packets comprises storing, on at least one computer-readable medium in communication with the at least one switch, a representation of at least one label in association with a respective port of the at least one switch.

Kinoshita teaches 

configuring the at least one switch to direct network packets according to the labels of the network packets ¶ 0010 – a GMPLS controller is composed of a plurality of switch controllers controlling a plurality of switch devices, a port information table, and a resource manager. Each of the switch devices includes at least one port. The port information table describes an association of the ports to the switch controllers. The resource manager is responsive to a label request indicative of a target port selected out of the ports for managing labels, and for issuing a device setup request – ¶ 0051 - When the MPLS switch controller 104 is called for at Step S4, the MPLS switch controller 104 updates the label setup of the MPLS switch 106 in response to the device set-up request receiving from the resource manager 101 at Step S5. The received device set-up request includes the input port number, the incoming label, the output port number, and the outgoing label, and the label setup of the MPLS switch 106 is updated so that, when receiving an MPLS packet with the incoming label through the input port) comprises 

storing, on at least one computer-readable medium in communication with the at least one switch, a representation of at least one label in association with a respective port of the at least one switch (Fig.3 shows table of labels associated with respective port for switch controller) 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Dimitriu to include the teachings of Kinoshita. The motivation to do so to utilize MPLS labelling in order to prioritize time-sensitive traffic and offers multiple Classes of Service, by applying separate settings to different types of traffic. 

Regarding claim 9,
MPLS label (¶ 0110 - Another embodiment of the system may use identifiers for the edge nodes other than IP addresses. For instance, the network fabric may be circuit based, such as multiprotocol label switching ("MPLS")). 
However, Dimitriu does not explicitly teach 
wherein storing the representation of the at least one label comprises storing a representation of at least one Multiprotocol Label Switching ("MPLS") label 

Kinoshita teaches 

wherein storing the representation of the at least one label comprises storing a representation of at least one Multiprotocol Label Switching ("MPLS") label (¶ 0029; Fig.3 shows table of labels for at least one label comprising at least MPLS label associated with respective port for switch controller – ¶ 0035 - The MPLS switch 106 includes a plurality of ports, and routes MPLS packets from one port to another port. The ports of the MPLS switch 106 are identified by port numbers #9 through #12. ) 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Dimitriu to include the teachings of Kinoshita. The motivation to do so to utilize MPLS labelling in order to prioritize time-sensitive traffic and offers multiple Classes of Service, by applying separate settings to different types of traffic. 


Claims 10-11 is rejected under 35 U.S.C. 103 as being unpatentable over Dimitriu in view of Galand further in view of Kinoshita further in view of Hidle et al.  Patent No. US 8542574 B2 (Hidle hereinafter) 

Regarding claim 10,
Dimitriu teaches
configuring a  forwarding interface in communication with respective port of the at least one switch to facilitate communication between the plurality of computers according to the at least one outcome of the simulated interaction of the plurality of virtual network routers (¶ 0051 - . the pattern and corresponding simulation result are stored as flow rule for use in a flow configurable switch configured to process subsequent packets arriving at the node –¶ 0041 - The method further includes determining an action for processing the network packet based on a simulation of the packet's traversal of the virtual network topology including the plurality of virtual network devices. In embodiments, the action is a flow rule operable in a flow programmable switch operable to process packets received at the node of the underlying network – ¶ 0096 -Subsequent packets that match the criteria for that flow have the action list applied, which may include routing the packet to a given port. If the packet were meant for another edge connector running on another server);
However, Dimitriu does not explicitly teach 
configuring a plurality of packet forwarding interfaces in communication with respective ports of the at least one switch to facilitate communication between the plurality of computers

Hidle teaches 
configuring a plurality of packet forwarding interfaces in communication with respective ports of the at least one switch to facilitate communication between the plurality of computers (Col.6, lines 45-55 - the controller 312 could disable the switch fabric 302 by not enabling or disabling the forwarding of frames by the switch fabric 302. The controller 312 could use any suitable technique to enable or disable frame forwarding by the switch fabric 302. As an example, the controller 312 could set a value or values in one or more locations in the internal memory of the switch fabric 302 to enable or disable frame forwarding. The 

Dimitriu teaches configuring a forwarding interface in communication with respective port of the at least one switch to facilitate communication between the plurality of computers according to the at least one outcome of the simulated interaction of the plurality of virtual network routers (¶ 0051; ¶ 0041) and Hidle teaches  configuring a plurality of packet forwarding interfaces in communication with respective ports of the at least one switch to facilitate communication between the plurality of computers (Col.6, lines 45-55 ). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Dimitriu to include configuring a plurality of packet forwarding interfaces in communication with respective ports of the at least one switch to facilitate communication between the plurality of computers according to the at least one outcome of the simulated interaction of the plurality of virtual network routers. The motivation to do so is to control the switch by enabling and disabling the transmitting of frames using plurality of configured interfaces.
Regarding claim 11,
Dimitriu teaches 
wherein configuring forwarding interface comprises configuring the packet forwarding interface to modify frame of data according to the at least one outcome of the simulated interaction of the plurality of virtual network routers (¶ 0051 - . the pattern and corresponding simulation result are stored as flow rule for use in a flow configurable switch configured to process subsequent packets arriving at the node –¶ 0041 - The method further includes determining an action for processing the network packet based on a simulation of the packet's traversal of the virtual network topology including the plurality of virtual network devices. In embodiments, the action is a flow rule operable in a flow programmable 
However, Dimitriu does not explicitly teach 

wherein configuring the plurality of packet forwarding interfaces comprises configuring the plurality of packet forwarding interfaces to modify frames of data 

Hidle teaches 

configuring the plurality of packet forwarding interfaces comprises configuring the plurality of packet forwarding interfaces to modify frames of data (Col.6, lines 45-55 - the controller 312 could disable the switch fabric 302 by not enabling or disabling the forwarding of frames by the switch fabric 302. The controller 312 could use any suitable technique to enable or disable frame forwarding by the switch fabric 302. As an example, the controller 312 could set a value or values in one or more locations in the internal memory of the switch fabric 302 to enable or disable frame forwarding. The controller 312 could also power down the ports 202a-202i or other interfaces (such as the Srv1PIO/MMFIO connector 204).

Dimitriu teaches wherein configuring forwarding interface comprises configuring the packet forwarding interface to modify frame of data according to the at least one outcome of the simulated interaction of the plurality of virtual network routers (¶ 0051; ¶ 0041) and Hidle teaches configuring the plurality of packet forwarding interfaces comprises configuring the plurality of packet forwarding interfaces to modify frames of data (Col.6, lines 45-55). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Dimitriu to include configuring the plurality of packet forwarding interfaces comprises configuring the plurality of packet forwarding interfaces to modify frames of data according to the at least one outcome of the simulated interaction of the plurality of virtual network routers. The motivation to do so is to control the switch by enabling and disabling the transmitting of frames using plurality of configured interfaces.

Claims 12-14 is rejected under 35 U.S.C. 103 as being unpatentable over Dimitriu in view of Galand further in view of Kinoshita further in view of Hidle further in view of Kitani et al. Publication US 2009/0154461 A1 ( Kitani hereinafter) 

Regarding claim 12,
Dimitriu in view of Hidle teaches 
wherein configuring the plurality of packet forwarding interfaces to modify the frames of data according to the at least one outcome of the simulated interaction of the plurality of virtual network routers. (See Rejection of Claim 11);
However, Dimitriu in view of Hidle does not explicitly teach 
Gowling WLG (Canada) LLP Page 3
modify destination physical addresses of the frames of data 

Kitani teaches 

modify destination physical addresses of the frames of data (¶ 0060 The ARP table 136 is a table which describes information that associates forwarding destination device mac addresses with corresponding ports – ¶ 0062 - Layer 3 transport module 132 identifies the forwarding destination device for forwarding of the IP packet contained in the Ethernet frame on the basis of the destination IP address DI contained in the Ethernet frame. As will be described later, this identification of the forwarding destination device is carried out through lookup of the routing table 135 stored in the memory 134. The Layer 3 transport module 132 also identifies a MAC address of the identified forwarding destination device, and identifies the corresponding port for forwarding the Ethernet frame to the identified forwarding destination device. Identification of MAC address and corresponding 

Dimitriu in view of Hidle teaches wherein configuring the plurality of packet forwarding interfaces to modify the frames of data according to the at least one outcome of the simulated interaction of the plurality of virtual network routers (See Rejection of claim 11) and Kitani teaches modify destination physical addresses of the frames of data (¶ 0060). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Dimitriu in view of Hidle to include configuring the plurality of packet forwarding interfaces to modify the frames of data according to the at least one outcome of the simulated interaction of the plurality of virtual network routers comprises configuring the plurality of packet forwarding interfaces to modify destination physical addresses of the frames of data according to the at least one outcome of the simulated interaction of the plurality of virtual network routers. The motivation to do so is to manage the switch by modifying MAC destination in order to send the frames to an appropriate destination. 

Regarding claim 13,
Dimitriu in view of Hidle and  Kitani teaches 
wherein configuring the plurality of packet forwarding interfaces to modify the destination physical addresses of the frames of data according to the at least one outcome of the simulated interaction of the plurality of virtual network routers (See rejection of claim 12);

storing, on at least one computer-readable medium in communication with the plurality of packet forwarding interfaces, a representation of at least one destination network address in association with a respective at least one destination physical address (Kitani - Fig.6 – show a routing table  representing  one destination network address with respect to a MAC destination address) .


Regarding claim 14,
Dimitriu does not explicitly teach 
Gowling WLG (Canada) LLP Page 3
wherein the at least one destination network address comprises at least one Internet Protocol ("IP") address.

Kitani teaches 

wherein the at least one destination network address comprises at least one Internet Protocol ("IP") address (Fig.6 – show a routing table  representing  one  IP destination network address with respect to a MAC destination address) .

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Dimitriu to include the teachings of Hidle. The motivation to do so is to manage the switch by modifying MAC destination in order to send the frames to an appropriate destination. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dimitriu in view of Galand further in view of Kinoshita further in view of Hidle further in view of Kitani further in view of Zhao et al. Publication No. US 2013/0250963 A1 (Zhao hereinafter) 

Regarding claim 15,
Dimitriu in view of Hidle teaches 
wherein configuring the plurality of packet forwarding interfaces to modify the frames of data according to the at least one Outcome of the simulated interaction of the plurality of virtual network routers (See Rejection of claim 11)
However, Dimitriu in view of Hidle does not explicitly teach Gowling WLG (Canada) LLP Page 3
configuring the plurality of packet forwarding interfaces to modify labels of the frames of data 
Zhao teaches 
configuring the plurality of packet forwarding interfaces to modify labels of the frames of data (¶ 0030 - the network nodes may include switches, routers, servers, or various combinations of such devices. The network nodes may receive packets from other network nodes, determine which network nodes to send the packets to, and transmit the packets to the other network nodes. In some embodiments, at least some of the network nodes may be Label Switch Routers (LSRs), which may be configured to modify or update the labels of the packets transported in the label switched network 101. Further, at least some of the edge nodes may be label edge routers (LERs ), which may be configured to insert or remove the labels of the packets transported between the label switched network 101 and the external network 140).

Dimitriu in view of Hidle teaches wherein configuring the plurality of packet forwarding interfaces to modify the frames of data according to the at least one Outcome of the simulated interaction of the plurality of virtual network routers (See Rejection of claim 11) and Zhao teaches configuring the plurality of packet forwarding interfaces to modify labels of the frames of data (¶ 0030). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Dimitriu in view of Hidle to include configuring the plurality of packet forwarding interfaces to modify labels of the frames of data according to the at least one outcome of the simulated interaction of the plurality of virtual network routers. The motivation to do so is . 

Claims 16 -17 are rejected under 35 U.S.C. 103 as being unpatentable over Dimitriu in view of Galand further in view of Kinoshita further in view of Hidle further in view of Kitani further in view of Zhao further in view of Ait- Ameur Publication No. US 2011/0149962 A1 (Ait- Ameur hereinafter) 

Regarding claim 16,
Dimitriu in view of Hidle and Zhao teaches 
wherein configuring the plurality of packet forwarding interfaces to modify the labels of the frames of data according to the at least one outcome of the simulated interaction of the plurality of virtual network routers (See Rejection of claim 15)


However, Dimitriu in view of Hidle and Zhao does not explicitly teach 
Gowling WLG (Canada) LLP Page 3
storing, on at least one computer-readable medium in communication with the plurality of packet forwarding interfaces, a representation of at least one label in association with a respective instruction.

Ait- Ameur teaches 
storing, on at least one computer-readable medium in communication with the plurality of packet forwarding interfaces, a representation of at least one label in association with a respective instruction (Fig.6 shows a representation of at least one label in association with respective rule label).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Dimitriu in view of Hidle and Zhao to include the teachings of Ait-Ameur. The motivation to do so to utilize MPLS labelling in 

Regarding claim 17,
Dimitriu in view of Hidle teaches 
wherein configuring the plurality of packet forwarding interfaces to modify the frames of data according to the at least one outcome of the simulated interaction of the plurality of virtual network routers (See rejection of claim 11)

However, Dimitriu in view of Hidle does not explicitly teach 
configuring the plurality of packet forwarding interfaces to add labels to the frames of data 

Zhao teaches 
configuring the plurality of packet forwarding interfaces to add labels to the frames of data (¶ 0030 - the network nodes may include switches, routers, servers, or various combinations of such devices. The network nodes may receive packets from other network nodes, determine which network nodes to send the packets to, and transmit the packets to the other network nodes. In some embodiments, at least some of the network nodes may be Label Switch Routers (LSRs), which may be configured to modify or update the labels of the packets transported in the label switched network 101. Further, at least some of the edge nodes may be label edge routers (LERs ), which may be configured to insert or remove the labels of the packets transported between the label switched network 101 and the external network 140).

Dimitriu in view of Hidle teaches wherein configuring the plurality of packet forwarding interfaces to modify the frames of data according to the at least one Outcome of the simulated interaction of the plurality of virtual network routers (See Rejection of claim 11) and Zhao teaches configuring the plurality of packet forwarding interfaces to add labels to the frames of data. (¶ 0030). It would have been obvious to one of ordinary configuring the plurality of packet forwarding interfaces to add labels to the frames of data according to the at least one outcome of the simulated interaction of the plurality of virtual network routers. The motivation to do so is to do so to utilize MPLS labelling in order to prioritize time-sensitive traffic and offers multiple Classes of Service, by applying separate settings to different types of traffic. 

Claims 18,19 are rejected under 35 U.S.C. 103 as being unpatentable over Dimitriu in view of Galand further in view of Kinoshita further in view of Hidle further in view of Kitani further in view of Zhao further in view of Ait- Ameur further in view of Gintis et al. Publication No. US 2012/0051259 A1 (Gintis hereinafter) 


Regarding claim 18,
Dimitriu in view of Zhao teaches 
wherein configuring the plurality of packet forwarding interfaces to add labels to the frames of data according to the at least one outcome of the simulated interaction of the plurality of virtual network routers (See Rejection of Claim 17) comprises

However, Dimitriu does not explicitly teach 
storing, on at least one computer-readable medium in communication with the plurality of packet forwarding interfaces, a representation of at least one destination network address in association with a respective at least one label.

Gintis teaches 

storing, on at least one computer-readable medium in communication with the plurality of packet forwarding interfaces, a representation of at least one destination network address in association with a respective at least one label (¶ 0045 - a packet that assigns a MPLS label generally associates a MPLS label and a label condition set, or a set of conditions for use of the MPLS label. The MPLS label may then be incorporated into each generated packet that satisfies the associated label condition set. Each label condition set may commonly include a set or range of IP destination addresses for which the MPLS label should be used).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Dimitriu to include the teachings of Gintis. The motivation to do so to utilize MPLS labelling in order to prioritize time-sensitive traffic and offers multiple Classes of Service, by transmitting the frames to appropriate destination. 

Regarding claim 19,
Dimitriu does not explicitly teach 
wherein the at least one destination network address comprises at least one Internet Protocol ("IP") address.

Gintis teaches 

at least one destination network address comprises at least one Internet Protocol ("IP") address (¶ 0045 - a packet that assigns a MPLS label generally associates a MPLS label and a label condition set, or a set of conditions for use of the MPLS label. The MPLS label may then be incorporated into each generated packet that satisfies the associated label condition set. Each label condition set may commonly include a set or range of IP destination addresses for which the MPLS label should be used).


It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Dimitriu to include the teachings of . 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dimitriu in view of Galand further in view of Kinoshita further in view of Hidle further in view of Gibbons et al. Publication No. US 2010/0027546 A1 (Gibbons hereinafter) 

Regarding claim 20,
Dimitriu in view of Hidle teaches 
wherein configuring the plurality of packet forwarding interfaces (Hidle, Col, 6, lines 45 - 55)

Dimitriu in view of Hidle does not explicitly teach 

configuring at least one provider edge packet forwarding interface 

Gibbons teaches 

configuring at least one provider edge packet forwarding interface (¶ 0044 -  In step 330, method 300 forwards the one or more route updates to the pertinent PE and PE interface for the CE. For the example above, the method forwards the received one or more add, remove, or modify route changes to the PE identified in step 320).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Dimitriu to include the teachings of Gibbons. The motivation to do so is to provide interface for the edge network devices to the rest of the network.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dimitriu in view of Galand further in view of Kinoshita further in view of Hidle further in view of Lim Publication No. US 2009/0028138 A1 (Lim hereinafter) 

Regarding claim 21,
Dimitriu in view of Hidle teaches 
wherein configuring the plurality of packet forwarding interfaces (Hidle, Col, 6, lines 45 - 55)

Dimitriu in view of Hidle does not explicitly teach 

configuring at least one wide area network ("WAN") packet forwarding, interface 
Lim teaches 

configuring at least one wide area network ("WAN") packet forwarding, interface (¶ 0180 - he SIP-ALG module 130 also modifies the source address information to the IP address and port information of the WAN interface 160, and modifies the internal IP address in the payload field into an external IP address, so as to transmit the forwarded SIP response message to the external terminal through the WAN interface 160).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Dimitriu to include the teachings of Gibbons. The motivation to do so is to provide interface for the edge network devices to interface with devices within the WAN network. 



Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Dimitriu in view of Galand further in view of Hidle

Regarding claim 22,
Dimitriu teaches configuring the at least one switch (¶ 0051). However, Dimitriu does not explicitly teach 
  configuring at least one switch fabric.
Hidle teaches 

configuring at least one switch fabric (Col, 6 lines 28-35 - the switch fabric 302 is configurable using settings stored in an internal memory. For example, values stored in the internal memory may define or control the operations of the switch fabric 302, such as by enabling or disabling certain features of the switch fabric 302).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Dimitriu to include the teachings of Hidle. The motivation to do so is to allow the system to spreads network traffic across multiple physical links.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659.  The examiner can normally be reached on Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNES NAJI/Primary Examiner, Art Unit 2445